UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2067



JESINTA N. VEFONGE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-892-899)


Submitted:   March 16, 2005                 Decided:   March 25, 2005


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Michelle E. Gorden, Senior
Litigation Counsel, Araceli Carrigan, Senior Attorney Advisor,
Susan Lea Smith, Senior Trial Attorney, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jesinta N. Vefonge, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reopen or reconsider its

previous decision affirming the immigration judge’s denial of her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.           We have reviewed the record

and    the   Board’s    order    and     find   no   abuse    of     discretion.

Accordingly, as to the claims over which we retain jurisdiction,*

we deny the petition for review for the reasons stated by the

Board. See In re: Vefonge, No. A77-892-899 (B.I.A. July 28, 2004).

We    dispense   with   oral    argument   because    the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




       *
      On December 9, 2004, we granted the Attorney General’s motion
for partial dismissal of the petition for review on the ground that
we lack jurisdiction to review the Board’s finding that Vefonge’s
asylum application was untimely filed and to review the denial of
her request for voluntary departure.

                                       - 2 -